DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species SEQ ID No. 12265 for claim 1 and species SEQ ID No. 41 for claims 14-15 in the reply filed on 12-14-21 is acknowledged.
Applicant’s amendment filed on 5-3-21 has been entered.  Claims 4-6, 8, 10-11 and 13 have been amended.  Claims 1-15 are pending.
Since claims 8-9 read on transcription factor binding site sequence SEQ ID NO. 12267 that is different from the elected species SEQ ID No. 12265, claims 8-9 will NOT be examined at this time.
Claims 1-15 are pending.  Claims 1-7 and 10-15 and species SEQ ID No. 12265 for claim 1 and species SEQ ID No. 41 for claims 14-15 are under consideration.
It is noted that SEQ ID No. 12266 appears to be the end sequence of substituting “TFBS” in claim 1 with the elected species SEQ ID No. 12265.  Therefore, SEQ ID No. 12266 of claim 7 is examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-12-19 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract filed on 9-12-19 only contains 41 words.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.  Claim 13 reads on a method of delivering to a cell, optionally in a subject, the engineered nucleic acid of claim 1.  It is unclear what would be the purpose of delivering the engineered 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  how the engineered nucleic acid is delivered to a cell in vitro or in vivo and what would be the result of delivering the engineered nucleic acid to the cell.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 2-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
While determining whether a specification is enabling, one considered whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirement, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d at 737, 8 USPQ2d 1400, 1404 (Fed. Cir.1988)). 
Furthermore, the USPTO does not have laboratory facilities to test if an invention with function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raises and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.


Nature of the invention: 
An engineered nucleic acid comprising a promoter that comprises the consensus sequence: TFBS-AGA-TFBS-TCG-TFBS-GAC-TFBS-CTA-TFBS-ACT-TFBS-TGC-TFBS-GTA-TFBS, wherein TFBS is a transcription factor binding site sequence of Table 5, wherein the activity of the promoter is increased or decreased in diseased cells relative to healthy cells, or wherein the diseased cells are selected from breast cancer cells, colon cancer cells and ovarian cancer cells. 

The state of the prior art: 
The activity of a promoter sequence in diseased cells, such as breast cancer cells, colon cancer cells and ovarian cancer cells, is increased or decreased relative to healthy cells was unpredictable before the effective filing date of the claimed invention.

The breadth of the claims: 
The claims encompass more than 6,000 different promoter sequences and those different promoter sequences have decreased or increased activity in numerous different diseased cells, such as breast cancer cells, colon cancer cells and ovarian cancer cells, relative to healthy cells.  

The level of skill: 
The level of skill is high that require a researcher with a PhD degree.

The working examples and guidance provided:  
The specification discloses more than 18,000 different promoter sequences in Tables 2, 4 and 5 on pages 25-31 and pages 35-141 of the specification, and sequence listing.  The specification fails to disclose which promoter sequence corresponds to which diseased cells and which promoter sequence has decreased or increased promoter activity in what diseased cells relative to which healthy cells.

The unpredictable nature of the art:
Table 5 of the specification contains numerous different TFBS sequences including SEQ ID No. 12269 to SEQ ID No. 18466, which is about 6,200 different sequences.  When each SEQ ID No. is used to substitute TFBS in claim 1, it represents about 6,200 different promoter sequences.  The specification fails to disclose which promoter sequence corresponds to which diseased cells and which promoter sequence has decreased or increased promoter activity in what diseased cells relative to what healthy cells.  It is unclear the elected species SEQ ID No. 12265 or the resulting promoter sequence SEQ ID No. 12266 corresponds to what diseased cells.  It is also unclear whether the activity of the promoter sequence SEQ ID No. 12266 is decreased or increased in diseased cells as compared to what healthy cells.  
The activity of a promoter sequence in diseased cells, such as breast cancer cells, colon cancer cells and ovarian cancer cells, is increased or decreased relative to healthy cells was unpredictable before the effective filing date of the claimed invention.  Kannan et al., 2018 (ACS 
Different promoter sequences having different nucleic acid sequences differ in their activities and their activities are unpredictable before the effective filing date of the claimed invention.  The activities of a promoter sequence in different diseased cells are unpredictable and the activity of a promoter in one type of diseased cell cannot be extrapolated into activity of the promoter in a different diseased cell.  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know which promoter sequence corresponds to which diseased cells and which promoter sequence has decreased or increased promoter activity in what diseased cells relative to what healthy cells.

The amount of experimentation necessary:
One skilled in the art before the effective filing date of the claimed invention would require to prepare thousands of different promoter sequences, identification and characterization of the various promoter sequences, trial and error experimentation to determine the promoter activities of those various promoter sequence on the expression of various genes in a particular type of diseased cell, trial and error experimentation to determine the promoter activities of various promoter sequence in different types of diseased cells, and trial and error experimentation to determine whether the promoter activities of various promoter sequences are 
For the reasons set forth above, one skilled in the art before the effective filing date of the claimed invention would have to engage in undue experimentation to practice over the full scope of the invention claimed.  This is particularly true based upon the nature of the claimed invention, the state of the art, the unpredictability found in the art, the teaching and working examples provided, the level of skill which is high, the amount of experimentation required, and the breadth of the claims.

Conclusion
Claims 2-4 and 13 are rejected.  Claims 1, 5-7, 10-12 and 14-15 are in condition for allowance for the elected species of specific SEQ ID No. 12265 and 12266, and SEQ ID No. 41.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632